Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “29” has been used to designate both the light-emitting device (e.g., see Fig. 2) and the merging signal response module/transistor (e.g., see Fig. 4A).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
reset transistor TR,
first sensing transistor TS1,
second sensing transistor TS2, and
merging transistor TM (e.g., see Specification Paragraphs 49-51).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a reset signal response module” in claims 1, 9, and 20,
“a sensing signal response module” in claims 1, 9, and 20,
“a light-emitting device” in claims 1, 9, and 20,
“a corresponding pixel compensation unit” in claims 1, 10, and 17, and
“a merging signal response module” in claims 6 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 12-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al (US 2015/0187276 A1).

Regarding claim 9, Shim discloses a simultaneous emission pixel compensation circuit, comprising a plurality of pixel compensation units [e.g., Fig. 9: P], wherein the pixel compensation units comprise:
a reset signal response module [e.g., Fig. 7: Tsw4] configured to transmit an initialization voltage [e.g., Fig. 7: Vref] in response to a reset signal [e.g., Fig. 7: CS3];
a sensing signal response module [e.g., Fig. 7: Tsw2, Tsw3, C1, C2] configured to transmit the initialization voltage and a reference voltage [e.g., Fig. 7: Vsen] in response to a sensing signal [e.g., Fig. 7: CS2];
a scan transistor [e.g., Fig. 7: Tsw1] configured to transmit a data voltage [e.g., Fig. 7: Vdata] in response to a scan signal [e.g., Fig. 7: CS1];
a driving transistor [e.g., Fig. 7: Tdr] adopting a double-gate structure (e.g., see Figs. 3, 7: g1, g2; Paragraphs 57-64), 
wherein the driving transistor is configured to regulate a threshold voltage [e.g., Fig. 4C: Vth] of the driving transistor through a bottom gate [e.g., see Figs. 3, 7: g2] according to the initialization voltage and the reference voltage (e.g., see Paragraphs 63-64, 69-76, 80-81, 90, 98-102, 123-129, 137-139, 143-145), and to generate driving current [e.g., Fig. 1: Ioled] according to the data voltage (e.g., see Paragraphs 23, 26, 52-57, 65-71, 80-97); and
a light-emitting device [e.g., Fig. 7: OLED] configured to emit light according to the driving current (e.g., see Paragraphs 103-111).

Regarding claim 12, Shim discloses the driving transistor is a double-gate metal-oxide-semiconductor field-effect transistor (e.g., see Figs. 3, 7: g1, g2; Paragraphs 57-64).

Regarding claim 13, Shim discloses the bottom gate of the driving transistor is electrically connected to a first node [e.g., Fig. 7: at g2] to receive the reference voltage, 
a top gate [e.g., Fig. 7: g1] thereof is electrically connected to a second node [e.g., Fig. 7: n1] to receive the initialization voltage or the data voltage, 
a first electrode [e.g., Fig. 7: d] thereof is electrically connected to a driving voltage terminal [e.g., Fig. 7: EVdd], and 
a second electrode [e.g., Fig. 7: s] thereof is electrically connected to a third node [e.g., Fig. 7: n2] to receive the initialization voltage;
a gate of the scan transistor is configured to receive the scan signal, a first electrode thereof is configured to receive the data voltage, and a second electrode thereof is electrically connected or coupled to the second node (e.g., see Fig. 7); and
the light-emitting device is electrically connected between the third node and a common voltage terminal [e.g., Fig. 7: EVss] (e.g., see Paragraphs 103-111).

Regarding claim 14, Shim discloses the reset signal response module comprises a reset transistor [e.g., Fig. 7: Tsw4], a gate of the reset transistor is configured to receive the reset signal, a first electrode thereof is configured to receive the initialization voltage, and a second electrode thereof is electrically connected to the third node (e.g., see Fig. 7; Paragraphs 103-111).

Regarding claim 15, Shim discloses the sensing signal response module comprises:
a first sensing transistor [e.g., Fig. 7: Tsw2], wherein 
a gate of the first sensing transistor is configured to receive the sensing signal, 
a first electrode thereof is configured to receive the reference voltage, and 
a second electrode thereof is electrically connected to the first node;
a second sensing transistor [e.g., Fig. 7: Tsw3], wherein 
a gate of the second sensing transistor is configured to receive the sensing signal, 
a first electrode thereof is electrically connected to the third node, and 
a second electrode thereof is electrically connected to the second node;
a first capacitor [e.g., Fig. 7: C1] electrically connected between the first node and the third node and configured to store a voltage difference between the bottom gate of the driving transistor and the second electrode of the driving transistor; and
a second capacitor [e.g., Fig. 7: C2] electrically connected between the second node and the third node and configured to store a voltage difference between the top gate of the driving transistor and the second electrode of the driving transistor (e.g., see Fig. 7; Paragraphs 103-111).

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claim 9; furthermore, Shim discloses a display panel [e.g., Fig. 9: 100], comprising an array substrate [e.g., Fig. 3: 10], wherein the array substrate comprises the simultaneous emission pixel compensation circuit (e.g., see Paragraphs 49-74, 112-145).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (US 2015/0187276 A1) in view of Woo et al (US 2015/0161940 A1).

Claims have been reordered to reflect breadth.

Regarding claim 10, Shim doesn’t appear to expressly disclose in the circuit, the scan signal is a signal to scan row by row and configured to make the scan transistor of a corresponding pixel compensation unit conduct row by row in a time of a frame, and the reset signal and the sensing signal are a global signal and configured to correspondingly control all of the pixel compensation units in the time of the frame.

However, Woo discloses in the circuit [e.g., Fig. 4: P], the scan signal is a signal [e.g., Fig. 2: SCS] to scan row by row [e.g., Fig. 8: SCS1, SCS2, SCSm] and configured to make the scan transistor [e.g., Fig. 2: ST1] of a corresponding pixel compensation unit [e.g., Fig. 4: 110] conduct row by row in a time of a frame [e.g., Fig. 8: F], and 
the reset signal and the sensing signal are a global signal [e.g., Figs. 2, 8: SSCS and ICS] and configured to correspondingly control all of the pixel compensation units in the time of the frame (e.g., see Fig. 8; Paragraphs 69-72, 86-95).

Shim and Woo are analogous art, because they are from the shared inventive field of light emitting display devices.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Woo’s signal timing with Shim’s pixel circuitry, so as to prevent picture quality deterioration and improve display luminance.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined combine Woo’s signal timing with Shim’s pixel circuitry as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 11, Shim discloses in a light-emitting stage [e.g., Figs. 5AB: (1 ÷ 0.79) x EP] of the time of the frame, a proportion of a light-emitting time [e.g., Figs. 5AB: EP] of the light-emitting device is substantially 79% (e.g., see Paragraphs 83-93).

Regarding claim 16, Shim doesn’t appear to expressly disclose the pixel compensation units further comprise a merging signal response module, and the merging signal response module is configured to store and transmit the data voltage in response to a merging signal.

Woo discloses the pixel compensation units further comprise a merging signal response module [e.g., Fig. 2: ST2, C2], and the merging signal response module is configured to store and transmit the data voltage [e.g., Fig. 2: Vdata] in response to a merging signal [e.g., Fig. 2: ECS] (e.g., see Paragraphs 36-41, 47-50, 71-72, 90-97).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Woo’s merging signal response module with Shim’s pixel circuitry, so as to prevent picture quality deterioration and improve display luminance.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined combine Woo’s merging signal response module with Shim’s pixel circuitry as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 17, Woo discloses in the circuit [e.g., Fig. 4: P], the scan signal is a signal [e.g., Fig. 2: SCS] to scan row by row [e.g., Fig. 8: SCS1, SCS2, SCSm] and configured to make the scan transistor [e.g., Fig. 2: ST1] of a corresponding pixel compensation unit  [e.g., Fig. 4: 110] conduct row by row in a time of a frame [e.g., Fig. 8: F], and 
the reset signal, the sensing signal, and the merging signal are a global signal [e.g., Figs. 2, 8: SSCS, ICS, and ECS] and configured to correspondingly control all of the pixel compensation units in the time of the frame (e.g., see Fig. 8; Paragraphs 69-72, 86-95).

Regarding claim 18, Shim discloses in a light-emitting stage [e.g., Figs. 5AB: EP] of the time of the frame, a proportion of a light-emitting time [e.g., Figs. 5AB: EP] of the light-emitting device is substantially 100% (e.g., see Paragraphs 83-93).

Regarding claim 19, Woo discloses the merging signal response module comprises:
a merging transistor [e.g., Fig. 2: ST2], wherein 
a gate of the merging transistor is configured to receive the merging signal, 
a first electrode thereof is input by the scan transistor and configured to receive the data voltage, and 
a second electrode thereof is electrically connected to the top gate of the driving transistor [e.g., Fig. 2: DT]; and
a third capacitor [e.g., Fig. 2: C2], wherein a first electrode plate of the third capacitor is configured to receive the data voltage, and 
a second electrode plate thereof is electrically connected to a common ground terminal [e.g., Figs. 3ABC: Vref = 0 volts; RL] and configured to store the data voltage (e.g., see Paragraphs 36-41, 47-50, 71-72, 90-97). 

Regarding claim 1, this claim is rejected by the reasoning applied in rejecting claims 9, 10, 12, and 13.

Regarding claim 2, this claim is rejected by the reasoning applied in rejecting claim 11.

Regarding claim 3, this claim is rejected by the reasoning applied in rejecting claim 13.

Regarding claim 4, this claim is rejected by the reasoning applied in rejecting claim 14.

Regarding claim 5, this claim is rejected by the reasoning applied in rejecting claim 15.

Regarding claim 6, this claim is rejected by the reasoning applied in rejecting claim 16.

Regarding claim 7, this claim is rejected by the reasoning applied in rejecting claims 17 and 18. 

Regarding claim 8, this claim is rejected by the reasoning applied in rejecting claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to pixel circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
18 November 2022